— In a proceeding pursuant to SCPA 2110 for the fixation of attorneys’ fees for services rendered in the probate of the estate of Jacob Cohen, Ada Turkish, a beneficiary, appeals from an order of the Surrogate’s Court, Kings County, entered September 14, 1978, which confirmed the referee’s report recommending that the petitioner’s fee be fixed in the total amount of $100,000, $50,000 for "extraordinary and exceptional legal services” rendered in a discovery proceeding and a like amount for "extraordinary and exceptional legal services” rendered in the probate proceeding. Order modified, on the facts, by reducing the amounts awarded therein for legal services in connection with the discovery proceeding and probate proceeding to $25,000 each, for a total of $50,000. As so modified, order affirmed, without costs or disbursements. The sums awarded were excessive to the extent indicated. Suozzi, J. P., Lazer, Shapiro and Cohalan, JJ., concur.